Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-21) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent 10/652,826 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10/652,826 B2 with obvious wording variations. Take an example of comparing claims (1-20)  of pending application and claims (1-21)  of US Patent 10/652,826 B2:
Pending Application (15/929,584)
US Patent 10/652,826 B2 
Analysis

receiving: a configuration for a number of reference signal (RS) resource sets, wherein:
one or more of the RS resource sets include one or more RS resources, and one or more of the RS resource sets are associated with a spatial reception parameter,
a configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of PDCCH reception occasions, and
synchronization signals and physical broadcast channel blocks (SS/PBCH blocks);
determining:
a first of the RS resource sets that has a spatial reception parameter that is the same as a spatial reception parameter of a received SS/PBCH block,
an absence or presence of a reception for RS resources in the first RS resource set that is in a first slot that is prior to a second slot for a PDCCH reception occasion of the PO, and
an indication based on the absence or presence of the 
receiving a PDCCH, using the spatial reception parameter of the first RS resource set, within the second slot only when the indication is for the presence of the reception for the RS resources.


Note similarities wherein instant claim 2 and patented claim 1 are directed to user equipment that receives a physical downlink control channel (PDCCH).

Instant claim 2  teaches receiving a resource sets that are associated with spatial reception while  patented claim 1 teaches receiving a configuration for a search space set. Here the terminology varies but the meaning is consistent. 

Instant claim 2 and patented claim 1 differ where Instant claims are broader in comparison to patented claim 1 and does not include “a slot corresponding to a start of a discontinuous reception (DRX) cycle by a number of slots equal to the slot offset”.


3.    (New) The method of Claim 2, wherein the configuration for the number of RS resource sets is provided by a system information block.
2. The UE of claim 1, wherein the receiver is further configured to receive a configuration for the number of next DRX cycles. 

4.    (New) The method of Claim 2, further comprising determining: the PO based on an identity of the UE, and
an antenna port based on the identity of the UE, wherein each of the RS resources is a channel state information reference signal (CSI-RS) resource from the antenna port.

   3. The UE of claim 1, wherein the processor is further configured to instruct the receiver to skip reception of the PDCCHs in the number of next DRX cycles when the decoder does not correctly decode the DCI format.

5.    (New) The method of Claim 2, further comprising:
measuring a reference signal received power (RSRP) or a reference signal received quality (RSRQ) for a cell based on the RS resources, and
determining a cell selection criterion for the cell, wherein the RS resources provide an identity of the cell.




6.    (New) The method of Claim 2, wherein the RS resources provide information for at least one of:
a slot number, a system frame number, a symbol number, a paging frame index, or a PO index.

5. The UE of claim 1, wherein the receiver is further configured to receive the PDCCH in a control resource set (CORESET) used for PDCCH receptions at an end of a previous DRX cycle.

7.    (New) The method of Claim 2, further comprising determining a time offset between a start time for one or more of the RS resource sets that are in a third slot and a start time of a PO in a fourth slot based on the configuration for the number of RS resource sets.
   6. The UE of claim 1, wherein when the field indicates reception of PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a maximum number of layers for reception of physical downlink shared channels (PDSCHs) in the number of next DRX cycles.

8.    (New) The method of Claim 2, further comprising determining a number of resource blocks (RBs) for reception of the number of RS resource sets based on the configuration for the number of RS resource sets.
7. The UE of claim 1, wherein when the field indicates reception of the PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a bandwidth part (BWP) for the reception of PDCCHs in the number of next DRX cycles.

9. (New) A user equipment (UE) comprising: a receiver configured to receive:
a configuration for a number of reference signal (RS) resource sets, wherein:
one or more of the RS resource sets include one or more RS resources, and 
parameter,
a configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, and
synchronization signals and physical broadcast channel blocks and
a processor operably connected to the receiver, the processor configured to determine:
a first of the RS resource sets that has a spatial reception parameter that is the same as a spatial reception parameter of a received SS/PBCH block,
an absence or presence of a reception for RS resources in the first RS resource set that is in a first slot that is prior to a second slot for a PDCCH reception occasion of the PO, and
an indication to the receiver based on the absence or presence of the reception for the RS resources,
wherein the receiver is further configured to receive a PDCCH, using the spatial reception parameter of the first RS resource set, within the second slot only when the 





Instant claim 9  teaches receiving a 

Instant claim 9 and patented claim 8 differ where Instant claims are broader in comparison to patented claim 8 and does not include “a slot corresponding to a start of a discontinuous reception (DRX) cycle by a number of slots equal to the slot offset”.


9. The base station of claim 8, wherein the transmitter is further configured to transmit a configuration for the number of next DRX cycles.

11.    (New) The UE of Claim 9, wherein:
each of the RS resources is a channel state information reference signal (CSI-RS) resource from an antenna port, and
the processor is further configured to determine:
the PO based on an identity of the UE, and the antenna port based on the identity of the UE.

      10. The base station of claim 8, wherein the transmitter is further configured to transmit the PDCCH in a same bandwidth part (BWP) as the BWP of PDCCH transmissions at an end of a previous DRX cycle. 

12.    (New) The UE of Claim 9, wherein:
the RS resources provide an identity of a cell, and the processor is further configured to:
measure a reference signal received power (RSRP) or a reference signal received quality (RSRQ) for the cell based on the RS resources, and




13.    (New) The UE of Claim 9, wherein the RS resources provide information for at least one of:
a slot number, a system frame number, a symbol number, a paging frame index, or a PO index.

    12. A method for physical downlink control channels (PDCCHs), the method comprising: receiving a configuration for a slot offset receiving configuration for a search space set; receiving a PDCCH, according to the search space set in a common search space (CSS), in a slot that is before a slot corresponding to a start of a discontinuous reception (DRX) cycle by a number of slots equal to the slot offset; decoding a downlink control information (DCI) format in the PDCCH, wherein the DCI format includes a field indicating either reception or no reception of PDCCHs in a number of next DRX cycles; and receiving the PDCCHs in the number of next DRX cycles or skipping reception of the PDCCHs in the number of next DRX cycles, when the decoder correctly decodes the DCI format, based on the indication by the field in the DCI format. 

14.    (New) The UE of Claim 9, wherein the processor is lurther configured to determine a time offset between a 


15.    (New) The UE of Claim 9, wherein the processor is lurther configured to determine a number of resource blocks (RBs) for reception of the number of RS resource sets based on the configuration for the number of RS resource sets.
   14. The method of claim 12, further comprising: skipping reception of the PDCCHs in the number of next DRX cycles when the decoder does not correctly decode the DCI format. 

16. (New) A base station comprising: a transmitter configured to transmit:
a configuration for a number of reference signal (RS) resource sets, wherein:
one or more of the RS resource sets include one or more RS resources, and one or more of the RS resource sets are associated with a spatial reception
parameter,
a configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, and
synchronization signals and physical broadcast channel blocks (SS/PBCH blocks);

a processor operably connected to the transmitter, the processor configured to determine: a first of the RS resource sets that has a spatial reception parameter that is the same as a spatial transmission parameter of a transmitted SS/PBCH block,
an absence or presence of a transmission for RS resources in the first RS resource set that is in a first slot that is prior to a second slot for a PDCCH reception occasion of the PO, and
an indication to the transmitter based on the absence or presence of the transmission for the RS resources,
wherein, based on the indication, the transmitter is fiirther configured to transmit a PDCCH, using the spatial reception parameter of the first RS resource set, within the second slot only when the indication is for the presence of the reception for the RS resources.


Note similarities wherein instant claim 16 and patented claim 12 are directed to user equipment that receives a physical downlink control channel (PDCCH).

Instant claim 16  teaches receiving a resource sets that are associated with spatial reception while  patented claim 12 teaches receiving a configuration for a search space set. Here the terminology varies but the meaning is consistent. 

Instant claim 16 and patented claim 12 differ where Instant claims are broader in comparison to 


    16. The method of claim 12, further comprising: receiving the PDCCH in a control resource set (CORESET) used for PDCCH receptions at an end of a previous DRX cycle.


each of the RS resources is a channel state information reference signal (CSI-RS) resource from an antenna port, and
the processor is lurther configured to determine:
the PO based on an identity of a user equipment (UE), and the antenna port based on the identity of the UE.

17. The method of claim 12, wherein when the field indicates reception of the PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a maximum number of layers for reception of physical downlink shared channels (PDSCHs) in the number of next DRX cycles.

19.    (New) The base station of Claim 16, wherein the RS resources provide information for at least one of:
a cell,
a slot number, a system frame number, a symbol number, a paging frame index, or a PO index.

18. The method of claim 12, wherein when the field indicates reception of the PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a bandwidth part (BWP) for the reception of PDCCHs in the number of next DRX cycles. 

20.    (New) The base station of Claim 16, wherein the processor is lurther configured to determine a time offset between a start time for transmission of one or more of the RS resource sets that are in a third slot and a start time of a PO in a fourth slot based on the configuration for the number of RS resource sets.
     19. The base station of claim 8, wherein when the field indicates transmissions of the PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a maximum number of layers for transmission of physical downlink shared channels (PDSCHs) in the number of next DRX cycles.
Note subscription information of the terminal


       20. The base station of claim 8, wherein when the field indicates transmission of the PDCCHs in the number of next DRX cycles, the DCI format includes an additional field that indicates a bandwidth part (BWP) for the transmission of PDCCHs in the number of next DRX cycles. attach response message based on the subscription information of the terminal and operator policy information.



The claims of the application (15/929,584) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10/652,826 B2. Specifically, application 15/929,584 discloses a “A method for a user equipment (UE) to receive physical downlink control channels (PDCCHs)” whereas US Patent 10/652,826 B2 claims include “receive a physical downlink control channel (PDCCH)” and further specifies “a slot corresponding to a start of a discontinuous reception (DRX) cycle by a number of slots equal to the slot offset”.  The invention of 15/929,584is entirely encompassed in the invention of US Patent 10/652,826 B2, whereas, pending application 15/929,584 is broader and omits elements. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent 10/652,826 B2 with that of pending patent application 15/929,584. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10/652,826 B2’s method to “receive a physical downlink control channel (PDCCH)” because it would be an obvious variant or choice to describe prevailing features utilizing either of an “search space set” or a spatial reception parameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, 16-17, 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in (US 2019/0150114 A1) in further view of Jung (US 2019/0261281 A1).
Regarding claim 2, 9 & 16, Liu discloses a method for a user equipment (UE) to receive physical downlink control channels (PDCCHs), a user equipment and a base station, the method, user equipment and base station comprising:
receiving:
a configuration for a number of reference signal (RS) resource sets (see [0070], “[0070] A receiving device (e.g., a UE 115, which may be an example of a mmW 
receiving device) may try multiple receive beams when receiving various signals from the base station 105, such as synchronization signals, reference signals, beam selection signals, or other control signals.  For example, a receiving 

array, or by processing received signals according to different receive beamforming weight sets applied to signals received at a plurality of antenna elements of an antenna array, any of which may be referred to as "listening" according to different receive beams or receive directions.”), 

wherein: one or more of the RS resource sets include one or more RS resources, and one or more of the RS resource sets are associated with a spatial reception parameter (see [0080], “In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource, and a spatial resource (e.g., spatial layers), and the use of multiple spatial layers may further increase the data rate for communications with a UE 115.”),
a configuration for a paging occasion (PO) over slots in time, wherein the PO includes a number of PDCCH reception occasions (see [0005], “A UE may periodically monitor for paging messages transmitted from the base  station during paging 
synchronization signals and physical broadcast channel blocks (SS/PBCH blocks) (see [0046], “in some cases, the base station may introduce a periodic synchronization signal (SS) (e.g., a primary SS (PSS), a secondary SS (SSS), and the like) in combination with the WUS to ensure sufficient synchronization performance.”);

an absence or presence (see [0006], “a network may configure a UE to monitor POs regardless of an absence of a WUS to ensure notifications pertaining to changes in system information are not missed”) of a reception for RS resources in the first RS resource set that is in a first slot that is 
prior to a second slot for a PDCCH reception occasion of the PO (see [0073], “the device may provide HARQ feedback in a subsequent slot”), and
an indication based on the absence or presence of the reception for the RS resources (see [0078], “The 

receiving a PDCCH (UE receives over downlink channel form base station e.g., PDCCH [0046]), using the spatial reception parameter of the first RS resource set, within the second slot only when the indication is for the presence of the reception for the RS resources (see indication [0089]).
	Liu does not specifically disclose however Jung discloses determining: a first of the RS resource sets that has a spatial reception parameter that is the same as a spatial reception parameter of a received SS/PBCH block (see [0040], “The UE transmits the UL transmission with the same spatial domain transmission filter used for the reception of the SSB/PBCH or CSI-RS, or transmits the UL transmission with the same spatial domain transmission filter used for the transmission of the SRS.”),
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Liu with that of Jung. Doing so would conform to well-known and established standards in the technological field of invention.

Regarding claims 3, 10, 17, Lui in view of Jung discloses the method of Claim 2, UE of claim 9 and base station of claim 16, wherein the configuration for the number of RS resource sets is provided by a system information block (see [0045], “the paging messages may carry an indication of a change in system information (e.g., a modification of a system information block (SIB)).  In some examples, the paging messages may be sent during paging occasions (POs) of a downlink control channel.”).
Regarding claims 5 & 12, Lui in view of Jung discloses the method of Claim 2, UE of claim 9, further comprising:
measuring a reference signal received power (RSRP) or a reference signal received quality (RSRQ) for a cell based on the RS resources (see [0020], “instructions for determining, 
based on the RRM measurement, a reference signal received power (RSRP), or a reference signal received quality (RSRQ), or a confirmation of a serving cell, or a combination thereof. ”), and

determining a cell selection criterion for the cell, wherein the RS resources provide an identity of the cell (see [0020] instructions for determining, based on the RRM measurement, a reference signal received power (RSRP), or a reference signal 

Regarding claims 6, 13, 19, Lui in view of Jung discloses the method of Claim 2, UE of claim 9 and base station of claim 16, wherein the RS resources provide information for at least one of:
a slot number, a system frame number (system frame number (SFN) [0074]), a symbol number, a paging frame index, or a PO index.

Allowable Subject Matter

Claims 4, 7-8, 11,14-15, 18, 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


[AltContent: ]3GPP TSG RAN WG1 Meeting #91	R1-1719471
Reno, USA, November 27 - December 1, 2017

3GPP TSG-RAN WG1 Meeting #91	R1-1719351
Reno, Nevada, USA, November 27th – December 1st, 2017
Liu et al. (US 2019/0200296 A1)
Allaralaran et al. (US 2019/0369201 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643